                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO


VALVERDE ENERGY, INC.,
A New Mexico corporation,

       Plaintiff,

v.                                                                   No. 1:18-cv-00443-JHR-JFR


BATRA HOSPITALITY GROUP,
INC., a Wisconsin corporation,

       Defendant and Counterclaimant,

v.

VALVERDE ENERGY, INC.,
a New Mexico corporation,

       Counter-Defendant.

     MEMORANDUM OPINION AND ORDER GRANTING BATRA HOSPITALITY
     GROUP, INC.’S MOTION TO VACATE AND RESCHEDULE TRIAL SETTING

       THIS MATTER comes before the Court on Defendant/Counterclaimant Batra Hospitality

Group, Inc.’s (Batra) Motion to Vacate and Reschedule Trial Setting [Doc. 47], filed June 6, 2019.

The Court, having considered the parties’ submissions, the relevant law, and being otherwise fully

advised in the premises finds that the motion is well taken and should be granted.

I.     FACTUAL AND PROCEDURAL BACKGROUND

       On April 5, 2018, Valverde Energy, Inc. (Valverde) filed its Complaint for Breach of

Contract, Unjust Enrichment, Violation of the Prompt Payment Act, and Foreclosure of Lien

against Batra in the Eighth Judicial District Court in Taos County, New Mexico. [Doc. 1, pp. 12-

27]. Valverde alleges that Batra failed to pay invoices totaling $67.310.47 for plumbing and related
work performed at the Don Fernando Hotel in Taos, New Mexico. [Id., pp. 13-14]. Batra filed its

Answer and Counterclaims on May 10, 2018. [Id., pp. 28-40]. Batra alleges that Valverde

overcharged for work performed and that Batra has incurred at least $151,310.50 in damages to

correct work performed or supervised by Valverde at the hotel. [Id., pp. 33-36].

         The case was removed to this Court on May 11, 2018. [Id., pp. 1-5]. Valverde moved to

remand on May 31, 2018. [Doc. 10]. On December 18, 2018, the Court denied Valverde’s motion.

[Doc. 21]. On February 26, 2019, after conferring with the parties, the Court issued a Notice of

Civil Bench Trial [Doc. 33], setting trial in this matter for November 12, 2019. On April 25, 2019,

counsel for Batra filed an Unopposed Motion to Withdraw as Counsel [Doc. 39], citing a

“fundamental disagreement between the Client and counsel as to the scope and conduct of the

litigation.” [Id.]. The Court granted counsel’s motion to withdraw and on May 28, 2019, new local

counsel for Batra entered an appearance. [Doc. 40; Doc. 42]. On June 7, 2019, Batra filed the

instant Motion to Vacate and Reschedule the Trial Setting. [Doc. 33].

   II.      ANALYSIS

   “The District Court has wide discretion in its regulation of pretrial matters.” Si-Flo, Inc. v.

SFHC, Inc., 917 F.2d 1507, 1514 (10th Cir.1990). Pursuant to rule 16 of the Federal Rules of Civil

Procedure, a district judge must issue a scheduling order, and the judge is permitted to set a trial

date as part of the scheduling order. See Fed.R.Civ.P. 16(b)(3)(B)(v). Scheduling orders “may be

modified only for good cause and with the judge's consent.” Fed.R.Civ.P. 16(b)(4). “[T]he court

may modify the schedule on a showing of good cause if it cannot reasonably be met despite the

diligence of the party seeking the extension.” Fed.R.Civ.P. 16(b)(4) advisory committee's note to

1983 amendment. As the Court has stated in the past: “Properly construed, good cause means that

scheduling deadlines cannot be met despite a party's diligent efforts.” Hartnett v. Papa John's



                                                 2
Pizza, Inc., No. 10-CV-1105, 2012 WL 5378287, at *7 (D.N.M. Oct. 10, 2012) (internal quotation

marks and citation omitted).

   “[T]he good cause standard primarily considers the diligence of the party[.] The party seeking

an extension must show that despite due diligence it could not have reasonably met the scheduled

deadlines. Carelessness is not compatible with a finding of diligence and offers no reason for a

grant of relief.” Id. (internal quotation marks omitted). In the context of a motion to vacate a trial

setting, the United States District Court for the District of Utah found good cause existed vacate

the trial setting after the Court had permitted the plaintiff’s counsel to withdraw. See Kee v. Fifth

Third Bank, No. 06-CV-00602, 2008 WL 183384, at *1 (Jan. 17, 2008 D. Utah) (“In light of the

court's decision to permit [counsel] to withdraw ... the court has determined that good cause exists

for amending the existing scheduling order.”).

       In the present case, Batra is requesting that the trial be rescheduled because its new counsel

has a previously scheduled trial in another matter set to commence November 18, 2019—one week

after the trial setting in this matter. [Doc. 47, p. 1]. Batra represents that its counsel is available

and can be ready for trial by December 9, 2019, and that its counsel has continuing availability in

December 2019, as well as in January and February 2020. [Id., pp. 1-2]. Batra further represents

that it has been diligent in working with Valverde to complete remaining discovery, including

timely completion of fact witness depositions in July 2019. [Id., p. 2]. Notably Valverde does not

contend otherwise. [See generally, Doc. 48]. Nor does Valverde allude to any prejudice that would

result from postponing the trial as Batra requests. [Id.].

       The Court recognizes that it permitted the withdrawal of Batra’s previous counsel and

based on Batra’s representations, the Court is satisfied that Batra’s new counsel is working

diligently to get up to speed and to prepare this case for trial. Accordingly, the Court finds that



                                                  3
Batra has met its burden to demonstrate that good cause exists for vacating the November 12, 2019

trial setting. Fed.R.Civ.P. 16(b)(4); Kee, No. 06-CV-00602, 2008 WL 183384, at *1.

   III.      CONCLUSION

          For the forgoing reasons, Batra’s Motion to Vacate and Reschedule the Trial Setting [Doc.

33] is GRANTED. The trial set for November 12, 2019 is hereby VACATED. The Court will set

a status conference for the purpose of setting a new trial date.

          IT IS SO ORDERED.


                                               ___________________________________
                                               JERRY H. RITTER
                                               UNITED STATES MAGISTRATE JUDGE
                                               Presiding by Consent




                                                  4
